DETAILED ACTION
Applicant: MISAKI, Katsunori
Assignee: Sharp Kabushiki Kaisha
Attorney: Kyoko C. Makino (Reg. No.: 72,200)
Filing: §371 National Stage Application filed 03 February 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-5 are currently pending before the Office.

Priority
The instant application is a §371 National Stage Application for PCT/JP2017/027769 filed 31 July 2017 with priority to JP 2016-153047 filed 03 August 2016.

Information Disclosure Statement
The information disclosure statement (IDS) filed 02/03/2019 has been considered.

Drawings
Figure 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 include the phrase “arranged on an outer side with respect to the opening on the insulating resin film so as to be separated from the opening (claim 1)/arranged on an outer side with respect to the opening so as to be separated from the opening . . . forming an insulating protection film outside the opening (claim 5)” which is indefinite since it is unclear which direction or which orientation is “on an outer side” and how the “insulating protection film” is “outside the opening”.  For example, the “outer side” could refer to the z-axis being above the “opening” and “separated” by height and distance from the “opening”, the “outer side” could refer to the x-axis being to the side of the “opening” and “separated” along the x-axis from the “opening”, or some other arrangement.  Further detail must be added to the claims to axes, orientation, or relative positions of the claimed elements to remove indefiniteness over the claim scope.   
Claims 1 and 5 include the preamble “imaging panel that generates an image based on scintillation light that is obtained from X-rays transmitted through an object” however the claim body fails to include or require “a scintillator”, and it is unclear if the “imaging panel” can be formed or operate without “a scintillator”.  If a scintillator is required to form the “imaging panel”, then it must be included in the claim body.  See MPEP §2172.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiyoshi et al. (US Pub. 2014/0091203).
Regarding claim 1, Fujiyoshi et al. discloses an imaging panel (Fujiyoshi et al.: Abstract) that generates an image based on scintillation light (¶42) that is obtained from X-rays transmitted through an object (Fig. 12 x-ray tube 6050 patient 6061), the imaging panel comprising:
a substrate (Fig. 7A 100);
a thin film transistor (13; ¶26) that is formed on the substrate (100);
an insulating resin film (120) that is provided on the thin film transistor (13) and has an opening (opening in film 120) on a drain electrode (136) of the thin film transistor (13);

    PNG
    media_image1.png
    294
    702
    media_image1.png
    Greyscale

an insulating protection film (121,150) that is arranged on an outer side with respect to the opening on the insulating resin film (120) so as to be separated from the opening;

    PNG
    media_image2.png
    304
    869
    media_image2.png
    Greyscale

a lower electrode (122) that is provided on the insulating resin film (120), overlaps with a part of the insulating protection film (121,150), and is connected with the drain electrode (136) at the opening;
a photoelectric conversion layer (12) that is provided on the lower electrode (122), and converts the scintillation light into charges (¶42); and
an upper electrode (126) that is provided on the photoelectric conversion layer (123-125 & 12).

    PNG
    media_image1.png
    294
    702
    media_image1.png
    Greyscale


Regarding claim 2, Fujiyoshi et al. further discloses wherein a part of the photoelectric conversion layer (123-125 & 12) overlaps with the lower electrode (122) and the insulating protection film (150) when viewed in a plan view, and wherein an opening-side end of the insulating protection film has a tapered shape (150).

    PNG
    media_image3.png
    150
    606
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyoshi et al. as applied to claim 1 above, and further in view of Fuji Film Corp. (JP 2013-172101 A cited in IDS dated 02/03/2019).
Regarding claim 3, Fujiyoshi et al. discloses the imaging panel of claim 1, but does not disclose the photoelectric conversion layer overlaps with the lower electrode.
In a related field of endeavor, Fuji Film Corp. discloses an imaging panel (Fuji Film Corp.: Fig. 1 imaging panel 100; Pg. 3, 16th Full Paragraph (F.P.)) wherein a photoelectric conversion layer (Fig. 4 layer 21; Pg. 5, 1st F.P.) overlaps with the lower electrode (Fig. 4 lower electrode 11; Pg. 4, 16th F.P.).

    PNG
    media_image4.png
    239
    508
    media_image4.png
    Greyscale

In view of the ability to obtain an extended lower electrode to cover the pixel region as is disclosed in Fuji Film Corp. at Page 4, Paragraph 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fuji Film Corp. with the teachings of Fujiyoshi et al. to obtain a lower electrode that would be next to, and extend beyond the photoelectric conversion layer to cover the pixel region completely without overlapping with the insulating protection film completely cover the pixel region and maximize the radiation receiving capability of the photoelectric conversion layer.

Regarding claim 4, Fujiyoshi et al. further discloses wherein an opening-side end of the insulating protection film has a tapered shape (150).

    PNG
    media_image3.png
    150
    606
    media_image3.png
    Greyscale


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyoshi et al. (US Pub. 2014/0091203), Yamaguchi (US Pub. 2011/0019042), and Ishino (US Pub. 2014/0103347).
Regarding claim 5, Fujiyoshi et al. discloses a method for producing an imaging panel (Fujiyoshi et al.: Abstract) that generates an image based on scintillation light (¶42) that is obtained from X-rays transmitted through an object (Fig. 12 x-ray tube 6050 patient 6061
forming a thin film transistor (13 & 131-137; ¶26) on a substrate (100);
forming an insulating resin film (120) on the thin film transistor (13 & 131-137), the insulating resin film (120) having an opening (Fig. 8B) at a position that overlaps with a drain electrode (136) of the thin film transistor (13 & 131-137);

    PNG
    media_image2.png
    304
    869
    media_image2.png
    Greyscale

forming an inorganic insulating film (150,121) on the insulating resin film (120);
applying a resist (¶52) on the inorganic insulating film (150,121), and patterning the resist so that the resist is arranged on an outer side (150,121) with respect to the opening so as to be separated from the opening (Fig. 8B);
forming an insulating protection film (150,121) outside the opening by etching the inorganic insulating film by using the resist as a mask (¶55);
forming, on the insulating resin film (120), a first transparent electrode film (¶33 ITO) as a lower electrode (122) that overlaps with a part of the insulating protection film (150,121) and is connected with the drain electrode (136) through the opening;

    PNG
    media_image1.png
    294
    702
    media_image1.png
    Greyscale

forming a first semiconductor layer of a first conductive type (123; ¶28), an intrinsic amorphous semiconductor layer (124), and a second semiconductor layer of a second conductive type that is opposite to the first conductive type (125; ¶28), in the stated order, as a photoelectric conversion layer (12) on the insulating protection film (150,121) and the first transparent electrode film (122; ¶33);
forming an upper electrode (126) on the second semiconductor layer (125);
applying a resist (¶55) on the upper electrode (126), and etching the first semiconductor layer (123), the intrinsic amorphous semiconductor layer (124), and the second semiconductor layer (125), thereby forming the photoelectric conversion layer (Fig. 7A layer 12);
removing the resist (¶55), and forming a first insulating film (127; ¶30) that covers the upper electrode (126); and
forming a signal line for supplying a bias voltage (14; ¶¶42-43), on a second insulating film (128).
However, Fujiyoshi et al. fails to disclose a resist for tapered shapes or a contact hole on the upper electrode.
In a related field of endeavor, Yamaguchi discloses a method of producing an imaging panel (Yamaguchi: Abstract) including utilizing a tapered resist mask for forming inorganic insulating films with ends of the resist having tapered shapes (¶134).
In view of the ability to minimize separation distances by utilizing tapered resist masks as is disclosed in Yamaguchi at Paragraph 134, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamaguchi with the teachings of Fujiyoshi et al. to form inorganic insulating film with tapered ends to minimize separation distances between elements.  However, Fujiyoshi et al. and Yamaguchi fail to disclose a contact hole on the upper electrode.
In a related field of endeavor, Ishino discloses a method of producing an imaging panel (Ishino: Abstract) including forming a contact hole (17a) on the upper electrode (13) so that the contact hole (17a) passes through the first insulating film (14) and forming a signal line for supplying a bias voltage (19; ¶57) using transparent conductive materials (¶52) with multiple insulating films (¶54; ¶58).

    PNG
    media_image5.png
    291
    671
    media_image5.png
    Greyscale

In view of the ability to obtain a reverse-biased condition of the photodiode by providing a bias line to the upper electrode and voltage to the lower electrode as is disclosed in Ishino at Paragraph 63, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishino with the teachings of Fujiyoshi et al. and Yamaguchi to provide a bias to the upper electrode to place the photodiode in a reverse-biased condition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884